
	

113 HR 2557 IH: Imprisonment for Tax Targeting of Americans Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2557
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  imprisonment mandatory for unauthorized disclosure of returns and return
		  information, unauthorized inspection of returns or return information, and
		  willful oppression under color of law by officers and employees of the United
		  States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Imprisonment for Tax Targeting of
			 Americans Act of 2013.
		2.Mandatory fines,
			 imprisonment, and costs of prosecution for unauthorized disclosure of returns
			 and return information
			(a)Federal
			 employees and other personsThe second sentence of section 7213(a)(1)
			 of the Internal Revenue Code of 1986 is amended by striking a
			 fine and all that follows through or both and inserting
			 a fine in accordance with title 18, United States Code, and imprisonment
			 of 5 years.
			(b)State and other
			 employeesThe second sentence
			 of section 7213(a)(2) of such Code is amended by striking a fine
			 and all that follows through or both and inserting a fine
			 in accordance with title 18, United States Code, and imprisonment of 5
			 years.
			(c)Other
			 personsThe second sentence
			 of section 7213(a)(3) of such Code is amended by striking a fine
			 and all that follows through or both and inserting a fine
			 in accordance with title 18, United States Code, and imprisonment of 5
			 years.
			(d)SolicitationThe second sentence of section 7213(a)(4)
			 of such Code is amended by striking a fine and all that follows
			 through or both and inserting a fine in accordance with
			 title 18, United States Code, and imprisonment of 5 years.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 violations occurring after the date of the enactment of this Act.
			3.Mandatory fines,
			 imprisonment, and costs of prosecution for unauthorized inspection of returns
			 or return information
			(a)In
			 generalParagraph (1) of
			 section 7213A(b) of the Internal Revenue Code of 1986 is amended by striking
			 a fine and all that follows through or both and
			 inserting a fine in accordance with title 18, United States Code, and
			 imprisonment of 5 years.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to violations occurring after the date of the
			 enactment of this Act.
			4.Mandatory fine
			 and imprisonment for willful oppression under color of law by officers and
			 employees of the United States
			(a)In
			 generalThe first sentence of
			 section 7214(a) of the Internal Revenue Code of 1986 is amended by striking
			 or both and inserting , or both, and in the case of
			 willful oppression under color of law, shall be fined in accordance with title
			 18, United States Code, and imprisoned not more than 5 years.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to offenses occurring after the date of the
			 enactment of this Act.
			
